DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed June 2, 2022 are received and entered.
2.	Claims 1 – 2, 19, and 20 are amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris on June 6, 2022.
6.	Regarding claim 1, please amend line 12 of this claim to recite: “changing a control period of time that is defined by a time lapse from the first”.
7.	Regarding claim 19, please amend line 11 of this claim to recite, in part: “defined by a time lapse from the first timing”.
8.	Regarding claim 20, please amend line 12 of this claim to recite, in part: “defined by a time lapse from the first timing”.
Reasons for Allowance
9.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Tossavainen et al. (U.S. Pub. 2014/0145836), Mahlmeister et al. (U.S. Pub. 2019/0091566), Cheong et al. (U.S. Pub. 2015/0293592), Matsumoto et al. (U.S. Pub. 2017/0220197), Kumada et al. (U.S. Pub. 2018/0059857), Knott et al. (U.S. Pub. 2018/0301001), Morrell et al. (U.S. Pub. 2016/0063826), and Muramatsu (U.S. Pub. 2016/0313795).
Regarding claim 1, neither Tossavainen nor Mahlmeister nor Cheong nor Matsumoto nor Kumada nor Knott nor Morrell nor Muramatsu teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein the controller is configured to change a duration of a first period of the combined vibration to two or more different durations of the first period by changing a control period of time that is defined by a time lapse form the first timing to the second timing to two or more different control periods of time and applying the second vibration to the operating member before a first peak of the first vibration.”
Regarding claims 19 and 20, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 18, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626